Citation Nr: 0829069	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-23 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
resection of the 9th and 10th ribs.

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1952 to 
February 1956, and from January 1968 to August 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

(Consideration of the appellant's claim for a compensable 
rating for residuals of resection of the 9th and 10th ribs is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDING OF FACT

The veteran's service-connected disabilities combine to 
preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2007).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the veteran has a combined evaluation of 80 percent for 
his various service connected disabilities, including a 40 
percent evaluation for mandibular alveolar atrophy.  The 
veteran is also in receipt of a 30 percent evaluation for 
PTSD, a 20 percent rating for lumbar spondylosis, a 20 
percent evaluation for diabetes mellitus, a 10 percent rating 
for hypertension, a 10 percent rating for tinnitus, and 10 
percent evaluations for chondromalacia of the right and left 
knee, respectively.  Therefore, because the veteran has been 
rated at 70 percent or more for two service-connected 
disabilities, including one disability rated at 40 percent, 
(mandibular alveolar atrophy), he meets the percentage 
threshold for consideration of a total rating under 38 C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(a)(1) (2007).

It is also the policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, whether 
considered under § 4.16(a) or § 4.16(b) the Board must 
evaluate whether there are circumstances in the veteran's 
case, apart from any non-service connected conditions and 
advancing age, which would justify a total rating based on 
unemployability.  Van Hoose, 4 Vet. App. at 363; see also 
Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 
4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The veteran contends that he should be entitled to individual 
unemployability because his orthopedic problems in 
combination with his PTSD, prevent him from obtaining or 
maintaining gainful employment.

The record contains an April 2004 VA examination where the 
veteran reported his employment history, noting that after 
active duty, he worked full time as a security guard with a 
local company.  He noted that he worked with this company for 
nearly six years, and retired early at age 62, after 
experiencing an episode where he passed out while on duty.  
He stated that he was asked to discontinue his employment in 
part because the etiology of that syncopal episode was 
unknown, and he noted that he has not worked since the age of 
62. 

In assessing the severity of the veteran's back disability, 
the Board notes that the record contains a March 2002 spine 
x-ray which noted disc deterioration, multilevel with 
abnormal alignment, with mild kyphosis at the L2-3 level, 
associated with severe disc deterioration at that level, 
associated vacuum phenomena, and prominent ventral as well as 
right lateral spurs.  Regarding the veteran's lumbar 
spondylolysis, L4, L4, S1, and its relationship to 
employment, at his April 2004 VA examination, the veteran 
reported chronic low back pain that was exacerbated with 
prolonged sitting, increased walking, standing and/or 
lifting.  The examiner opined that given this history and the 
limitations associated with this history, it was his opinion 
that the veteran would not be able to maintain gainful 
employment that required manual labor with lifting greater 
than 15 pounds, prolonged sitting greater than 10 minutes, or 
prolonged standing greater than 10 minutes.  

Additionally, regarding the veteran's chondromalacia, a March 
2002 x-ray noted osteoarthritis involving both knee joints, 
and the March 2002 examiner noted a tibial tuberosity 
prominence, and a significant amount of crepitus in both 
knees.  At an April 2004 VA examination, the examiner noted 
that the veteran's chondromalacia was chronic and ongoing, 
and stated that he had aggravation of pain when engaging in 
prolonged sitting and walking.  The examiner opined that the 
veteran's chondromalacia of the left and right knees would 
preclude him from employment which required prolonged 
sitting, prolonged standing and increased walking, greater 
than 15 minutes at a time. 

On his application for increased compensation based on 
unemployability, the veteran noted that he last worked full 
time in 1995, and stated that he left his last job because of 
his service-connected disabilities.  However, the veteran 
failed to list his employment for the last five years he was 
employed, and although he noted that he left his job because 
of his service-connected disability, he did not specify which 
disability, and the record does not contain a medical opinion 
or statement from the veteran's employer suggesting that the 
veteran was forced to retire or terminate employment as a 
result of his service-connected disabilities.  Regarding his 
educational background, the record shows that the veteran has 
obtained a high school degree.  

In this case, the Board finds that the veteran is entitled to 
a total disability evaluation because his service-connected 
disabilities render him unable to obtain or maintain gainful 
employment.  As the April 2004 VA examiner opined, the 
veteran's lumbar spondylolysis, L4, L4, S1, and his bilateral 
chondromalacia, preclude him from employment which requires 
prolonged sitting or prolonged standing, (greater than 10 
minutes for the back, and greater than 15 minutes for the 
knees).  Because the Board interprets this statement to mean 
that it would be difficult for the veteran to work at a job 
which required sitting for more than 10 minutes or standing 
for more than 10 minutes, the Board finds that the veteran's 
bilateral chondromalacia and lumbar spondylosis are severe 
enough, especially when considered in combination with other 
disabling service-connected problems, to likely render the 
veteran unable to maintain employment.  Despite the fact that 
the record is not complete regarding the veteran's previous 
employment, the Board finds that the April 2004 examiner's 
assessment suggests that it would be impossible for the 
veteran to maintain any type of employment regardless of his 
educational and employment background, because it is not 
realistic to find an employer who would be able to 
accommodate a disability where an individual cannot be 
sedentary for more than 10 minutes, and also cannot stand for 
more than 10 minutes.  In summary, the Board finds that the 
veteran's service-connected disabilities prevent him from 
securing or following substantially gainful employment.


ORDER

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The veteran's service-connected residuals of resection of the 
9th and 10th ribs for mandibular bone graft, have been 
evaluated by analogy to the removal of ribs under Diagnostic 
Codes 5299-5297.  Under this Diagnostic Code, a 10 percent 
disability rating is warranted for removal of one rib or 
resection of two or more ribs without regeneration.  A 20 
percent disability rating requires the removal of two ribs.  
38 C.F.R. § 4.71a, Diagnostic Code 5297 (2007).

The veteran's disability has also been evaluated under 
38 C.F.R. § 4.118, schedule of rating for the skin.  Under 
these rating criteria, diagnostic code 7801, scars, other 
than of the head, face or neck, that are deep or that cause 
limited motion, warrant a 10 percent rating when the scars 
cover an area or areas exceeding 6 square inches (39 sq. 
cm.).  A 20 percent rating is warranted when the area or 
areas exceeds 12 square inches (77 sq. cm.).  A 30 percent 
rating requires an area or areas exceeding 72 square inches 
(465 sq. cm.), while a 40 percent rating requires an area or 
areas exceeding 144 square inches (929 sq. cm.).  Under 
diagnostic code 7802, scars, other than of the head, face or 
neck, that are superficial and that do not cause limited 
motion, warrant a 10 percent rating when the scars cover an 
area or areas of 144 square inches (929 sq. cm.) or greater.  

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  A Note following this 
Code defines an unstable scar as one where, for any reason, 
there is frequent loss of skin over the scar; and defines a 
superficial  scar as one not associated with underlying soft 
tissue damage.  Diagnostic Code 7804 provides that a 10 
percent disability rating is warranted for a painful 
superficial scar; and diagnostic code 7805 provides that a 
scar is to be evaluated based upon limitation of function of 
the affected part.

In this case, the record indicates that in October 1980, two 
of the veteran's ribs were removed for grafting, to be used 
to alleviate his severe mandibular atrophy that prevented the 
veteran from wearing dentures.  (See August 1980 consult).  A 
June 1994 VA examination, noted that the veteran was status 
post rib removal.

At his April 2004 VA examination, the veteran noted that he 
had experienced problems with pain in the upper left flank 
region, and even occasionally in the lower right flank region 
ever since his initial surgery involving a resection of the 
left 9th and 10th rib as a result of the need for mandibular 
bone graft.  However, he stated that for the most part, the 
pain he experienced is in the left flank, just beneath the 
site of where his scar lies.  The veteran noted that this had 
been an ongoing problem for him, and stated that the pain he 
felt in his left flank is like the pain he feels in his back.  
He described a throbbing pain that he rated as an 8 on a 
scale of 1-10.  He reported that the pain was not 
significantly alleviated with the large amount of Motrin he 
takes, although it did make the pain more tolerable.  
Regarding scarring on his left flank, the examiner noted a 
scar that measured about 52 centimeters from the left 
axillary region along the 9th and 10th rib area into or near 
the cervical spine, less about 1 centimeter, noting that that 
particular scar was not disfiguring, although it was slightly 
hypopigmented.  The examiner noted no tenderness over the 
scar itself, although there was tenderness under the tissue 
and/or muscle beneath the scar.  The examiner stated that the 
scar did not appear to adhere to the underlying tissue during 
the assessment.

An x-ray of the ribs at the time of the April 2004 
examination noted an absence of the dorsal portions of the 
left 9th and 10th ribs; and a March 2002 x-ray demonstrated 
evidence of a resection of the left ninth and tenth ribs, 
noting that an approximately 3.5 cm long segment of the 
posterior part of the left ninth rib was seen, and then an 
almost 8 centimeter long anterior part was seen.  The x-ray 
revealed that the 10th rib was resected completely from the 
posterior part, and only an 8 centimeter segment of the 
anterior part was noted.  The impression provided was 
evidence of a re-demonstration of resection of parts of the 
left ninth and tenth ribs as described above.

Here, although the April 2004 examiner evaluated that 
veteran's scarring in the left flank area where the resection 
of the 9th and 10th ribs occurred, at no point in the 
voluminous record does an examiner or x-ray clearly state 
whether or not the veteran's 9th and/or 10th ribs regenerated.  
It is also not entirely clear whether the veteran's ribs were 
completely removed during the initial operation in 1980, and 
have since regenerated, or if only a resection rather than a 
complete removal occurred in 1980.  (Although overall the 
evidence suggests that a resection not removal occurred, both 
terms have been used in the medical evidence).  As such, the 
Board finds that a remand is necessary to obtain another VA 
examination to determine whether or not there was 
regeneration of the 9th and 10th ribs after the initial 
resection.  Additionally, the Board finds that further 
evaluation is necessary to assess any current muscle injury 
that might have occurred as a result of resection of the 9th 
and 10th ribs.  Specifically, at his April 2004 examination, 
the veteran noted that he experienced pain in his left flank, 
just beneath the site of his scar, and the 2004 examiner 
noted that although there was no tenderness over the scar 
itself, there was tenderness under the tissue and/or muscle 
beneath the scar.  In this case, because the veteran has 
described pain beneath the site of the left flank scar, which 
was the result of the surgery, and the examiner has noted 
muscle tenderness beneath the scar, the Board finds that the 
veteran should be evaluated to determine if a muscle injury 
exists as a result of the resection or removal.
 
Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  Ask the veteran to identify names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
that have not been secured previously.  

2.  Arrange for the veteran to undergo a 
VA examination by a physician with 
appropriate expertise to determine the 
degree of disability of the veteran's 
service-connected residuals of 
resection/removal of the 9th and 10th 
ribs.  Specifically, the examiner should 
clearly state whether or not the 9th or 
10th ribs have regenerated.  Further, the 
examiner should assess whether the 
veteran currently experiences a muscular 
disability arising from the resection of 
the 9th and 10th ribs.  If a muscular 
disability is found, the examiner should 
determine the current nature and extent 
of the veteran's muscular disability 
arising from the resection of the 9th and 
10th ribs.  All necessary tests and 
studies should be performed.  The 
examiner should identify the muscle group 
involved and characterize the current 
degree of disability as "slight," 
"moderate," "moderately severe" or 
"severe" in accordance with 38 C.F.R. 
§ 4.56.  Any scarring that is the result 
of the resection/removal surgery should 
be described in detail along with any 
symptoms caused by the scarring.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should make sure that the 
examination reports comply with this 
remand and the questions presented in the 
examination request, especially with 
respect to assessing the current degree 
of disability in accordance with the 
appropriate diagnostic codes.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


